DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
Response to Amendment
Claims 1 and 3-6 remain pending in the application.  New claim 7 has been added, and claim 2 has been canceled.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skinner (7,487,925).
	Regarding claim 7, Skinner discloses precision fertilizer system (100) comprising: 
a sprinkler system having a water conduit (284) and a plurality of nozzles (150/152/154/156) spaced along a length of the water conduit (outlet of 280, see col. 4, ln. 14-15 and figs. 1, 2);
a fertilizer delivery conduit (272/274/276/278) connected to and in communication with a tank (102/104/106) and attached to and runs along the length of the water conduit (see figure 2A); 
a flow adjusting valve positioned adjacent each of the plurality of nozzles (col. 6, ln. 45-49); 
and a control system (200, 282) connected to the flow adjusting valves (col. 6, ln. 48-54), wherein the control system is configured to determine an amount of fertilizer to be provided to a specific location (col. 6, lines 50-62) based upon environmental data and geographic data (col. 7, lines 34-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller (10,862,536) in view of Skinner (7,487,925).
Regarding claim 1, Moeller discloses precision fertilizer system comprising: 
a sprinkler system having a water conduit (see figure 3, items 310) and a plurality of nozzles spaced along a length of the water conduit (items 326);
a fertilizer delivery conduit connected to and in communication with a tank and attached to and runs along the length of the water conduit (col. 4, ln. 60 to col. 5, ln. 5 - “repository” or “other source”); 
a flow adjusting valve position adjacent each of the plurality of nozzles (“transducers” and “valves”); a plurality of GPS receivers (items 320A-D); and 
a control system (item 138) connected to the flow adjusting valves (col. 6, ln. 32-37, 52-67).
Moeller fails to disclose whether a fertilizer delivery conduit is essentially a separate conduit and that it would run along the length of the water conduit and wherein each valve has a GPS locator. 
Regarding the former, Skinner teaches an exemplary water and fertilizer delivery system wherein the water conduit (item 108/284) and fertilizer delivery conduit (items 272, 274, 276, 278) are separate conduits running along each other’s length mixing at the valve/nozzle exit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a separated conduit structure as taught by Skinner to the system of Moeller, the motivation being that this allows for multiple different chemicals without adverse reactions (col. 2, lines 4-13).
Regarding the latter, one of ordinary skill in the art would recognize with the teachings of Moeller, that the more GPS receivers used, the more accurate the system will be and thus it would be obvious to add as many as necessary to maximize accuracy in a system that required extremely precise applications.  Moeller also teaches additional sensors (items 318) and Skinner implicitly teaches locational control since each particular valve/emitter has specific control for each mapped location.  Therefore, it would have been obvious for one having ordinary skill in the art to have modified the system of Moeller to provide a GPS locator at each flow adjusting valve since this would allow the precise location of each valve to be known so that a precise, localized application of fertilizer can be made.  
Regarding claim 3, Moeller in view of Skinner further discloses wherein the control system determines an amount of fertilizer to be provided to a specific location (col. 6, lines 50-62).
Regarding claim 4, Skinner in view of Skinner further discloses wherein the control system determines the amount of fertilizer based upon environmental data and geographic data (col. 7, lines 34-46).
Regarding claim 5, Skinner in view of Skinner further discloses wherein based upon the determination of the amount of fertilizer, the control system sends an activation signal to the flow adjusting valves (col. 7, lines 25-33).
Regarding claim 6, Skinner in view of Skinner further discloses wherein fertilizer is released through the flow adjustment valves upon activation and is combined with water released from an adjacent nozzle (col. 3, line 65 to col. 4, line 2; col. 7, lines 25-33).
Response to Arguments
Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that it would not have been obvious to modify Moeller in view of Skinner to have a GPS locator at each flow adjusting valve since Moeller further teaches that alternative correction technologies (such as real-time kinetics), and not additional GPS locators, can be used to provide additional accuracy regarding the position of the irrigation system.  Applicant further argues that the claimed invention amounts to more than “mere duplication” of the GPS locator of Moeller.  
In response it is noted that Moeller’s teaching of real-time kinetics does not preclude including additional GPS sensors, which must inherently be preferred since they are taught as the primary option.  In fact, the use of real-time kinetics works with the GPS sensors to provide a means for precisely determining the position of each portion of the system.  Therefore, providing additional GPS sensors to provide additional and more granular location data is merely duplicating the essential working parts of the system to improve its precision and accuracy, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See also MPEP 2144.04(VI.B).   In response to Applicant’s further argument that “the allegedly duplicated part cannot be modified and must be functionally equivalent”, it is noted that the GPS locators of Moeller are not being modified; rather, only additional locators are being provided.  Each locator would be identical in structure and function to those disclosed by Moeller.  Finally, in response to Applicant’s further argument that there must still be “some reason or suggestion in the applies prior art reference to duplicate” to show mere duplication, it is noted that the proposed modification provides increased precision and accuracy for applying the fertilizer, as explained in the rejection above.  
Therefore, the proposed modification of Moeller to provide a GPS locator for each flow adjusting valve is proper and claim 1 is rejected as being obvious over Moeller in view of Skinner.  
Regarding claim 7, Applicant argues that Skinner does not disclose that the control system is configured to determine an amount of fertilizer to be provided to a specific location based upon environmental data and geographic data.   In particular, Applicant asserts that the disclosure of Skinner that a service provider can ensure that the system is "functioning properly, etc." through the use of satellite imagery, weather data, and environmental reports does not teach this limitation.  
In response, it is noted that the claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  And, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  MPEP 2111.01(I).  In regards to the subject limitation, it is noted that it requires the control system to “determine”, which is understood to mean “decide” or “control”, the amount of fertilizer to be provided based on environmental data and geographic data, disclosed by Skinner as “satellite imagery, weather data, and environmental reports”.   Further it is noted that Applicant’s argument implies this limitation requires the ability to measure “an amount of fertilizer”.  But this is not recited in the rejected claim, nor is “determine” interpreted to require measuring.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, Skinner is interpreted to disclose the limitation hat the control system is configured to determine an amount of fertilizer to be provided to a specific location based upon environmental data and geographic data, and claim 7 is rejected as being anticipated by Skinner.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752